Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. This is a further amendment to the one in the Notice of Allowance dated 2 November 2021. The present amendment corrects some claim dependencies; several claims in the original allowance depended on canceled claims 2, 11, and 17. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
1. A neuromorphic-processing system comprising, comprising:
a special-purpose host processor operable as a stand-alone host processor;
a neuromorphic co-processor including an artificial neural network; and
a communications interface between the host processor and the co-processor configured to transmit information therebetween,
wherein the co-processor is configured to enhance special-purpose processing of the host processor with the artificial neural network;

wherein the host processor is a hearing-aid processor configured to transmit frequency elements or signal spectrum information to the co-processor in the form of Fourier transforms over a serial communications interface as the communications interface, and
wherein the co-processor further includes a demultiplexer configured to demultiplex serial signals from the serial communications interface into parallel signals for a plurality of inputs of the artificial neural network.
2. (Canceled)
3. The neuromorphic-processing system of claim [[2]] 1, wherein the communications interface between the host processor and the co-processor is a serial peripheral interface “SPI”) bus or inter-integrated circuit (“12C”) bus.
4. The neuromorphic-processing system of claim [[2]] 1, wherein the co-processor is configured to enhance the special-purpose processing of the hearing-aid processor by providing information to the hearing-aid processor over the communications interface, thereby enabling the hearing-aid processor to selectively suppress noise and enhance desired signals.
5. The neuromorphic-processing system of claim [[2]] 1, wherein the co-processor is configured to enhance the special-purpose processing of the hearing-aid processor by providing a frequency mask to the hearing-aid processor over the communications interface, thereby indicating noise frequencies to suppress and signal frequencies to boost.
10. A neuromorphic processor, comprising:
one or more interface circuits comprising a demultiplexer configured to demultiplex serial signals into parallel signals
wherein the serial signals are received from a serial communications interface between the neuromorphic processor and a special-purpose host processor; and
a multi-layered artificial neural network configured to receive the parallel signals from the interface circuits,
wherein the neuromorphic processor is configured to enhance special-purpose processing of the host processor with the artificial neural network;
wherein the host processor is a hearing-aid processor, and
wherein the neuromorphic processor is configured to receive frequency elements or signal spectrum information from the hearing-aid processor in the form of Fourier transforms over the serial communications interface.
11. (Canceled)
12. The neuromorphic processor of claim [[11]] 10, wherein the neuromorphic processor is configured to enhance the special-purpose processing of the hearing-aid processor by providing information to the hearing-aid processor over the serial communications interface, thereby enabling the hearing-aid processor to selectively suppress noise and enhance desired signals.
13. The neuromorphic processor of claim [[11]] 10, wherein the neuromorphic processor is configured to enhance the special-purpose processing of the hearing-aid processor by providing a frequency mask to the hearing-aid processor over the serial communications interface, thereby indicating noise frequencies to suppress and signal frequencies to boost.
10, wherein the artificial neural network is disposed in an analog multiplier array of a plurality of two-quadrant multipliers in a memory sector of the neuromorphic processor.
16. A method of a neuromorphic-processing system having a special-purpose host processor and a neuromorphic co-processor, comprising:
enhancing special-purpose processing of the host processor with an artificial neural network of the co-processor,
wherein the host processor is operable as a stand-alone host processor; and


transmitting frequency elements or signal spectrum information from the host processor configured as a hearing-aid processor to the co-processor in the form of Fourier transforms over a serial communications interface; and
demultiplexing serial signals from the serial communications interface with a demultiplexer of the co processor into parallel signals for a plurality of inputs of the artificial neural network.
	17. (Canceled)
18. The method of claim [[17]] 16, wherein enhancing the special-purpose processing of the hearing-aid processor includes providing information to the hearing-aid processor over the serial communications interface, thereby enabling the hearing-aid processor to selectively suppress noise and enhance desired signals.
19. The method of claim [[17]] 16, wherein enhancing the special-purpose processing of the hearing-aid processor includes providing a frequency mask to the hearing-aid processor over the serial communications interface, thereby indicating noise frequencies to suppress and signal frequencies to boost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129